DETAILED ACTION
The response filed on 12/15/2020 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
Claims 2, 7, 12 and 17 were previously cancelled.
No claim(s) is/are amended or added.
Claims 1, 3-6, 8-11, 13-16 and 18-20 are currently pending for examination.

Response to Arguments
Applicant’s arguments, filed 12/15/2020, with respect to claim(s) 1 and 11 have been considered but they are not persuasive. 
Regarding claim 1, the Applicant has argued that, “Han, including the specific portions identified in the NFOA, fails to anticipate at least the claimed features, “…spreading control information with a first spreading code to generate first coded control information; spreading the control information with a second spreading code… transmitting, to a base station, the first coded control information via a first spatial stream via at least a first antenna and concurrently transmitting the second coded control information via a second spatial stream via at least a second antenna that is different than the first antenna”…” (see Remarks on page 8-11).
In response to the Applicant’s argument, the Examiner respectfully disagrees because Han discloses spreading control information with a first spreading code to generate first coded (see FIG. 23; see ¶ [0095] [0187], generating/spreading a first spread sequence from the first modulated sequence which is generated based on shifting a base sequence which is control information; in addition see ¶ [0114], the base sequence as the control information); spreading the control information with a second spreading code that is different than the first spreading code to generate second coded control information (see FIG. 23; see ¶ [0095] [0187], generating/spreading a second spread sequence from the second modulated sequence which is generated based on shifting the base sequence which is control information; in addition see ¶ [0114], the base sequence as the control information).
In view of above, Han discloses generating a first spread sequence from cyclically shifting a base sequence and a second spread sequence from cyclically shifting the base sequence and the base sequence as the control information (see ¶ [0114] [0187]). Thus, the argument(s) is/are not persuasive.
This Office action is made Final.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites “capable of” in line 1. Language that suggests or makes optional (i.e., capable of) but does not require step to be performed or does not limit the scope of the claim to a particular structure or does not limit the scope of a claim or claim limitation(s). Such clauses may render parts of the claim(s) optional (see MPEP 2106 and 2111.04).
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-6 and 11-16 are rejected under 35 U.S.C. 102(e) as being anticipated by Han et al. (US 2011/01260171 A1) hereinafter “Han”.

Regarding claims 1 and 11, Han discloses a method of multiple-input multiple-output (MIMO) uplink transmission performed by a user terminal (see FIG. 27, UE; see ¶ [0003] [0006] [0208], UE transmitting uplink control information in MIMO) and a user terminal capable of multiple-input multiple-output (MIMO) uplink transmission (see FIG. 27, UE; see ¶ [0003] [0006] [0208], UE transmitting uplink control information in MIMO) comprising: a processor and a transmitter (see FIG. 27, UE; see ¶ [0208], the apparatus/UE includes a processor and an RF/transmitter), the method comprising:
spreading control information with a first spreading code to generate first coded control information (see FIG. 23; see ¶ [0095] [0187], generating/spreading a first spread sequence from the first modulated sequence which is generated based on shifting a base sequence which is control information; in addition see ¶ [0114], the base sequence as the control information);
spreading the control information with a second spreading code that is different than the first spreading code to generate second coded control information (see FIG. 23; see ¶ [0095] [0187], generating/spreading a second spread sequence from the second modulated sequence which is generated based on shifting the base sequence which is control information; in addition see ¶ [0114], the base sequence as the control information); and
transmitting, to a base station, the first coded control information via a first spatial stream via at least a first antenna and concurrently transmitting the second coded control information via a second spatial stream via at least a second antenna that is different than the first antenna, wherein the first spatial stream and the second spatial stream are transmitted using single carrier frequency division multiple access (SC-FDMA) (see ¶ [0003] [0054] [0076] [0187], UE simultaneously/concurrently transmitting the first spread sequence/coded control information via a spatial layer/stream and the second spread sequence/coded control information via each spatial layer/stream using SC-FDMA in uplink). 

Regarding claims 3 and 13, Han discloses wherein the first coded control information is scrambled by a first scrambling code and the second coded control information is scrambled by a second scrambling code (see ¶ [0113] [0131], modulated sequence/base sequence/control information scrambled with scrambling sequence in addition to being spread).

Regarding claims 4 and 14, Han discloses wherein the control information is acknowledgement (ACK) information (see ¶ [0006], the control information includes acknowledgement/ACK).

Regarding claims 5 and 15, Han discloses wherein the control information is rank indicator information (see ¶ [0003] [0067], the control information includes a rank indicator (RI) information).

Regarding claims 6 and 16, Han discloses wherein the first coded information is punctured and the second coded information is punctured (see ¶ [0111] [0187], the first/second spread/coded control information is punctured on OFDM symbols).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han in view of Malladi et al. (US 2009/0073922 A1) hereinafter “Malladi”.

Regarding claims 8 and 18, Han discloses wherein the transmitting further includes transmitting the first coded control information and the second coded control information (see ¶ [0187]), but does not explicitly disclose via a physical uplink shared channel (PUSCH).
However, Malladi discloses wherein the transmitting further includes transmitting the first coded control information and the second coded control information via a physical uplink shared channel (PUSCH) (see ¶ [0064] [0076], control information/coded/multiplexed sent on PUSCH).
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention was made to provide via a physical uplink shared channel (PUSCH) as taught by Malladi, in the system of Han, so that it would provide time diversity to improve performance (Malladi: see ¶ [0076], lines 1-5).

Regarding claims 9 and 19, the combined system of Han and Malladi discloses further comprising transmitting data via the PUSCH (Han: see ¶ [0089], PUSCH carrying UL data; and Malladi: see ¶ [0056], transmitting traffic data on the PUSCH).

Regarding claims 10 and 20, the combined system of Han and Malladi discloses wherein at least a portion of the first coded control information and at least a portion of the second coded control information is transmitted via transmit diversity concurrently with at least a portion of the data (Han: see ¶ [0003] [0163] [0187], transmitting information/first and second spread/coded control information using a transmit diversity scheme; and Malladi: see FIG. 3; see ¶ [0036], transmitting both/portions of traffic data and control information in assigned resource blocks).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PETER CHEN/Primary Examiner, Art Unit 2462